Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 1 of 12




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLORADO

                                     COURT FILE NO.:

  Elizabeth Lupia,
         Plaintiff

  v.

  Medicredit, Inc.,
        Defendant
  ________________________________________________________________________

                      COMPLAINT AND JURY DEMAND
  ________________________________________________________________________

                                   NATURE OF ACTION

         1.     Plaintiff Elizabeth Lupia (“Plaintiff”) brings this action against Defendant

  Medicredit, Inc. (“Defendant”) pursuant to the Fair Debt Collection Practices Act

  (“FDCPA”), 15 U.S.C. § 1692 et seq.

                       JURISDICTION, STANDING, AND VENUE

         2.     This Court has jurisdiction pursuant to 15 U.S.C. § 1692k(d) and 28 U.S.C.

  § 1331.

         3.     Plaintiff has Article III standing to bring this action, as it seeks to redress

  conduct by Defendant that caused Plaintiff to suffer intangible harms, which Congress

  has made legally cognizable in passing the FDCPA. See Spokeo, Inc. v. Robins, 136 S.

  Ct. 1540, 1549, 194 L. Ed. 2d 635 (2016), as revised (May 24, 2016) (Congress is “well

  positioned to identify intangible harms that meet minimum Article III requirements,” and

  thus “may ‘elevat[e] to the status of legally cognizable injuries concrete, de facto injuries


                                               1
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 2 of 12




  that were previously inadequate in law.’” (quoting Lujan v. Defs of Wildlife, 504 U.S.

  555, 578 (1992)); Lane v. Bayview Loan Servicing, LLC, No. 15 C 10446, 2016 WL

  3671467, at *3 (N.D. Ill. July 11, 2016) (“Without the protections of the FDCPA,

  Congress determined, the ‘[e]xisting laws and procedures for redressing these injuries are

  inadequate to protect consumers.’” (quoting 15 U.S.C. § 1692(b)).

           4.   Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where

  the acts and transactions giving rise to Plaintiff’s action occurred in this district, where

  Plaintiff reside in this district, and where Defendant transacts business in this district.

                   THE FAIR DEBT COLLECTION PRACTICES ACT

           5.   Congress enacted the FDCPA to “eliminate abusive debt collection

  practices, to ensure that debt collectors who abstain from such practices are not

  competitively disadvantaged, and to promote consistent state action to protect

  consumers.” Jerman v. Carlisle, McNellie, Rini, Kramer & Ulrich LPA, 559 U.S. 573,

  577 (2010) (citing 15 U.S.C. § 1692(e)).

           6.   To protect consumers and ensure compliance by debt collectors, “the

  FDCPA is a strict liability statute.” Johnson v. Riddle, 305 F.3d 1107, 1122 (10th Cir.

  2002).

           7.   The FDCPA is a “remedial statute,” and so “should be construed liberally

  in favor of the consumer.” Riddle, 305 F.3d at 1117.

           8.   “A single violation of the FDCPA is sufficient to state a claim.” Soren v.

  Equable Ascent Fin., LLC, No. 2:12-CV-00038, 2012 WL 2317362, at *2 (D. Utah June

  18, 2012) (citing Taylor v. Perrin, 103 F.3d 1232, 1238 (5th Cir.1997)). “Plaintiffs who

                                                 2
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 3 of 12




  prove a violation of the FDCPA are entitled to statutory damages irrespective of the

  ability to prove actual damages.” Id.

         9.     Whether a collection letter violates the FDCPA is assessed under the least

  sophisticated consumer standard. “[T]he courts consider ‘how the least sophisticated

  consumer—one not having the astuteness of a ‘Philadelphia lawyer’ or even the

  sophistication of the average, everyday, common consumer—understands the notice he or

  she receives.” Kalebaugh v. Berman & Rabin, P.A., 43 F. Supp. 3d 1215, 1220 (D. Kan.

  2014) (quoting Ferree v. Marianos, 129 F.3d 130, 1997 WL 687693, at *1 (10th Cir.

  Nov. 3, 1997); see also Clomon v. Jackson, 988 F.2d 1314, 1318 (2d Cir. 1993) (“The

  basic purpose of the ‘least-sophisticated consumer’ standard is to ensure that the FDCPA

  protects all consumers, the gullible as well as the shrewd.”).

                                           PARTIES

         10.    Plaintiff is a natural person who at all relevant times resided in the State of

  Colorado, County of El Paso, and City of Colorado Springs.

         11.    Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).

         12.    Defendant is an entity who at all relevant times was engaged, by use of the

  mails and telephone, in the business of attempting to collect a “debt” from Plaintiff, as

  defined by 15 U.S.C. § 1692a(5).

         13.    Defendant is a “debt collector” as defined by 15 U.S.C. § 1692a(6).

                                FACTUAL ALLEGATIONS

         14.    Plaintiff is a natural person allegedly obligated to pay a debt.



                                                3
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 4 of 12




         15.    Plaintiff’s alleged obligation arises from a transaction in which the money,

  property, insurance, or services that are the subject of the transaction were incurred

  primarily for personal, family, or household purposes—namely, personal medical

  services (the “Debt”).

         16.    Defendant uses instrumentalities of interstate commerce or the mails in a

  business the principal purpose of which is the collection of any debts.

         17.    Defendant regularly collects or attempts to collect, directly or indirectly,

  debts owed or due, or asserted to be owed or due, another.

         18.    Plaintiff is a member of Liberty Health Share, a healthcare sharing ministry

  wherein members make monthly contributions which are then used to pay for the medical

  expenses of other members in need.

         19.    On or about April 5, 2017, Plaintiff received medical services from St.

  Francis Medical Center.

         20.    Shortly thereafter, Plaintiff’s medical bill of $21,893 was submitted to

  Liberty Health Share for payment.

         21.    In or around July 2017, Liberty Health Share tendered a payment of

  $7,154.36 to St. Francis Medical Center as consideration in full for all medical services

  rendered to Plaintiff on April 5, 2017.

         22.    By depositing the $7,154.36 payment from Liberty Health Share, St.

  Francis Medical Center’s accepted the payment as consideration in full for all medical

  services rendered to Plaintiff on April 5, 2017.



                                               4
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 5 of 12




         23.    However,     despite    accepting   Liberty Health    Share’s   payment    as

  consideration in full of the $21,893 balance, St. Francis Medical Center sought to collect

  the remaining $14,739.25 from Plaintiff.

         24.    St. Francis Medical Center subsequently retained Defendant to collect the

  Debt from Plaintiff.

         25.    In connection with the collection of the Debt, Defendant sent Plaintiff a

  letter dated April 25, 2018.

         26.    A true and accurate copy of Defendant’s April 25, 2018 letter to Plaintiff is

  attached as Exhibit A.

         27.    Defendant’s April 25, 2018 letter was its initial communication with

  Plaintiff with respect to the Debt.

         28.    In response, Plaintiff sent Defendant a letter dated May 1, 2018.

         29.    A true and accurate copy of Plaintiff’s May 1, 2018 letter to Defendant is

  attached as Exhibit B.

         30.    In her letter, Plaintiff disputed the Debt explaining that St. Francis Medical

  Center had accepted Liberty Health Share’s payment as consideration in full of the

  $21,893 balance. See Exhibit B at 2.

         31.    Included with Plaintiff’s May 1, 2018 letter was the explanation of benefits

  she received from Liberty Health Share detailing that its payment is conditioned on the

  provider’s acceptance of such payment as consideration in full for services and treatment

  rendered. Id. at 3.



                                                5
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 6 of 12




         32.     Plaintiff’s May 1, 2018 letter also requested that Defendant cease all

  telephone calls to Plaintiff. Id. at 2.

         33.     Upon information and belief, Defendant received Plaintiff’s letter no later

  than May 4, 2018.

         34.     However, on May 8, 2018, Defendant placed a telephone call to Plaintiff in

  connection with its efforts to continue collecting the Debt.

         35.     Defendant did not provide Plaintiff with verification of the Debt prior to

  placing its May 8, 2018 telephone call to Plaintiff or at any point thereafter.

                                       COUNT I
                             VIOLATION OF 15 U.S.C. § 1692g(b)

         36.     Plaintiff repeats and re-alleges each factual allegation above.

         37.     A key provision of the FDCPA is § 1692g, which requires a debt collector

  to send, within five days of its initial communication with a consumer, a written notice

  which provides information regarding the debt and informs the consumer of his or her

  right to dispute the validity of the debt, and/or request the name and address of the

  original creditor, within 30 days of receipt of the notice. See 15 U.S.C. § 1692g(a).

         38.     Congress adopted “the debt validation provisions of section 1692g” to

  guarantee that consumers would receive “adequate notice” of their rights under the

  FDCPA. Wilson v. Quadramed Corp., 225 F.3d 350, 354 (3d Cir. 2000) (citing Miller v.

  Payco–General Am. Credits, Inc., 943 F.2d 482, 484 (4th Cir. 1991)).

         39.     This validation requirement is a “significant feature” of the law that aimed

  to “eliminate the recurring problem of debt collectors dunning the wrong person or


                                                6
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 7 of 12




  attempting to collect debts which the consumer has already paid.” See Hernandez v.

  Williams, Zinman & Parham PC, 829 F.3d 1068, 1070 (9th Cir. 2016) (citing S. Rep. No.

  95-382, at 4 (1977)).

         40.      If a consumer disputes the debt, “the debt collector shall cease collection of

  the debt . . . until the debt collector obtains verification” and mails such verification to the

  consumer. 15 U.S.C. § 1692g(b).

         41.      Defendant violated 15 U.S.C. § 1692g(b) by continuing to contact Plaintiff

  without having first provided verification of the Debt, after having received a written

  communication from Plaintiff disputing the Debt.

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               a) Adjudging that Defendant violated 15 U.S.C. § 1692g(b);

               b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                  1692k(a)(2)(A), in the amount of $1,000.00;

               c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

               d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                  action pursuant to 15 U.S.C. § 1692k(a)(3);

               e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                  by law; and

               f) Awarding such other and further relief as the Court may deem proper.

                                      COUNT II
                             VIOLATION OF 15 U.S.C. § 1692c(c)

         42.      Plaintiff repeats and re-alleges each factual allegation above.


                                                 7
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 8 of 12




         43.      If a consumer notifies a debt collector in writing that the consumer refuses

  to pay a debt or that the consumer wishes the debt collector to cease further

  communication with the consumer, the debt collector shall not communicate further with

  the consumer with respect to such debt. 15 U.S.C. § 1692c(c).

         44.      “A debt collector who has received a cease communications order from a

  debtor must not contact the debtor unless it has received a clear waiver of that order.”

  Clark v. Capital Credit & Collection Servs., Inc., 460 F.3d 1162, 1172 (9th Cir. 2006).

         45.      Defendant violated 15 U.S.C. § 1692c(c) by continuing to place telephone

  calls to Plaintiff in effort to collect the Debt, after having received a written demand to

  cease all telephone calls with Plaintiff.

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               a) Adjudging that Defendant violated 15 U.S.C. § 1692c(c);

               b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                  1692k(a)(2)(A), in the amount of $1,000.00;

               c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

               d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                  action pursuant to 15 U.S.C. § 1692k(a)(3);

               e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                  by law; and

               f) Awarding such other and further relief as the Court may deem proper.




                                                8
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 9 of 12




                                    COUNT III
                          VIOLATION OF 15 U.S.C. § 1692e(2)(A)

         46.     Plaintiff repeats and re-alleges each factual allegation contained above.

         47.     The FDCPA creates a broad, flexible prohibition against the use of

  misleading, deceptive, or false representations in the collection of debts. See 15 U.S.C. §

  1692e. See Hamilton v. United Healthcare of Louisiana, Inc., 310 F.3d 385, 392 (5th

  Cir. 2002) (citing legislative history reference to the FDCPA’s general prohibitions which

  “will enable the courts, where appropriate, to proscribe other improper conduct which is

  not specifically addressed”).

         48.     Included as an example of conduct that violates section 1692e is the false

  representation of the character, amount, or legal status of a debt. 15 U.S.C. §

  1692e(2)(A).

         49.     Thus, the plain-language of the FDCPA makes it clear that under the strict

  liability framework, any false representation as to the amount of the debt is sufficient to

  show a violation of the FDCPA. See Randolph v. IMBS, Inc., 368 F.3d 726, 730 (7th Cir.

  2004) (“§ 1692e(2)(A) creates a strict-liability rule. Debt collectors may not make false

  claims, period.”); see also Turner v. J.V.D.B. & Associates, Inc., 330 F.3d 991, 995 (7th

  Cir. 2003) (“under § 1692e ignorance is no excuse”).

         50.     Here, Plaintiff does not owe the Debt.

         51.     Therefore, Defendant violated 15 U.S.C. § 1692e(2)(A) by falsely

  representing the character, amount, or legal status of Plaintiff’s alleged Debt.

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:


                                                9
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 10 of 12




                a) Adjudging that Defendant violated 15 U.S.C. § 1692e(2)(A);

                b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                   1692k(a)(2)(A), in the amount of $1,000.00;

                c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

                d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                   action pursuant to 15 U.S.C. § 1692k(a)(3);

                e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                   by law; and

                f) Awarding such other and further relief as the Court may deem proper.

                                          COUNT IV
                                 VIOLATION OF 15 U.S.C. § 1692e(10)

          52.      Plaintiff repeats and re-alleges each factual allegation contained above.

          53.      Congress, recognizing that it would be impossible to foresee every type of

   deceptive collection misbehavior, expressly included in the FDCPA a catchall provision,

   prohibiting “[t]he use of any false representation or deceptive means to collect or attempt

   to collect any debt or to obtain information concerning a consumer.” 15 U.S.C. §

   1692e(10).

          54.      The FDCPA is intended to be “comprehensive, in order to limit the

   opportunities for debt collectors to evade the under-lying legislative intention,” and

   therefore the same conduct may violate multiple sections of the Act. Clark v. Capital

   Credit & Collection Servs., Inc., 460 F.3d 1162, 1178 (9th Cir. 2006) (citing FTC

   Official Staff Commentary on FDCPA, 53 Fed. Reg. 50097, 50101).


                                                 10
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 11 of 12




         55.      Defendant violated 15 U.S.C. § 1692e(10) by using false, deceptive, or

   misleading representations or means in connection with the collection of the Debt.

         WHEREFORE, Plaintiff prays for relief and judgment, as follows:

               a) Adjudging that Defendant violated 15 U.S.C. § 1692e(10);

               b) Awarding Plaintiff statutory damages, pursuant to 15 U.S.C. §

                  1692k(a)(2)(A), in the amount of $1,000.00;

               c) Awarding Plaintiff actual damages, pursuant to 15 U.S.C. § 1692k(a)(1);

               d) Awarding Plaintiff reasonable attorneys’ fees and costs incurred in this

                  action pursuant to 15 U.S.C. § 1692k(a)(3);

               e) Awarding Plaintiff pre-judgment and post-judgment interest as permissible

                  by law; and

               f) Awarding such other and further relief as the Court may deem proper.

                                        TRIAL BY JURY

         56.      Plaintiff is entitled to and hereby demands a trial by jury.

   Dated: April 23, 2019
                                       Respectfully submitted,

                                       s/ Russell S. Thompson, IV
                                       Russell S. Thompson, IV
                                       Thompson Consumer Law Group, PLLC
                                       5235 E. Southern Ave., D106-618
                                       Mesa, AZ 85206
                                       602-388-8898
                                       866-317-2674 facsimile
                                       rthompson@ThompsonConsumerLaw.com

                                       s/ Amorette Rinkleib
                                       Amorette Rinkleib
                                       Thompson Consumer Law Group, PLLC

                                                 11
Case 1:19-cv-01209-REB-KMT Document 1 Filed 04/24/19 USDC Colorado Page 12 of 12




                               5235 E. Southern Ave., D106-618
                               Mesa, AZ 85206
                               602-899-9189
                               866-317-2674 facsimile
                               arinkleib@ThompsonConsumerLaw.com

                               Attorneys for Plaintiff




                                        12
